Name: Commission Regulation (EEC) No 2895/80 of 10 November 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 80 Official Journal of the European Communities No L 303 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2895/80 of 10 November 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1488 /79 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ;Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas the measures provided for in this Regulationare in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/ 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex . I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk powder set out therein ; Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 204 , 28 . 7 . 1978 , p. 6 . O OJ No L 119 , 15 . 5 . 1979 , p. 1 . (') OJ No L 134 , 31 . 5 . 1980 , p. 10 . C) OJ No L 43 , 15 . 2 . 1977, p. 1 . (') OJ No L 181 , 18 . 7 . 1979 , p. 20 . No L 303 / 2 Official Journal of the European Communities 12 . 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1980 . For the Commission Finn GUNDELACH Vice-President 12 . 11 . 80 Official Journal of the European Communities No C 303 /3 ANNEX I (') Consignment A B C D 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 290 ¢ 5 tonnes 250 tonnes 473 tonnes 2 500 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( J) Intervention stock (entry in stock after 1 December 1979) (entry in stock after 1 January 1980) 7. Special characteristics and/or packaging 3) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1980 Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 24 November 1980 No L 303 /4 Official Journal of the European Communities 12 . 11 . 80 Consignment E F G H I 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310 /80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 2 000 tonnes ( 5 ) 300 tonnes 4 000 tonnes ( 5 ) 260 tonnes 1 000 tonnes ( s ) 5 . Intervention agency responsible for delivery Belgian German French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock (entry in stock after 1 January 1980) 7 . Special characteristics and/or packaging (') 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 November 1980 2 . 11 . 80 Official Journal of the European Communities No L 303 / 5 Consignment K L M N 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310/ 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 394 tonnes 400 tonnes 600 tonnes 509 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock (entry in stock after 1 January 1980) Intervention stock (entry in stock after 1 February 1980) 7 . Special characteristics and/or packaging ( 3 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1980 Delivery in January 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 November 1980 No L 303 /6 Official Journal of the European Communities 12 . 11 . 80 Consignment O P Q R (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 WFP See Annex II 1 000 tonnes ( ) 600 tonnes 1 000 tonnes ( ) 2 000 tonnes ( ) 1 . Application of Council Regulations : (a) legal basis ( b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/or packaging (5 ) 8 . Markings on the packaging 9 . Delivery period German Intervention stock (entry in stock after 1 July 1980) See Annex II Delivery in January 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 24 November 1980 2 . 11 . 80 Official Journal of the European Communities No L 303/7 Consignment S T U 1 . Application of Council Regulations : (EEC) No 1310 / 80 ( 1980 programme)(a) legal basis (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 220 tonnes 202 ¢ 5 tonnes 245 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the skimmed-milk powder (') Intervention stock (entry in stock after 1 December 1979) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) Vitamin A content : 5000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (*) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303 / 8 Official Journal of the European Communities 12 . 11 . 80 Consignment V W X Y 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 511 tonnes 325 tonnes 450 tonnes 2 500 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 .* Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging 3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in January 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 November 1980 12 . 11 . 80 Official Journal of the European Communities No L 303 /9 Consignment Z AA AB AC (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 1 . Application of Council Regulations : ( a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment WFP See Annex II 390 tonnes 466 tonnes 500 tonnes 1 500 tonnes ( ) 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/or packaging (J ) Will result from application of the procedure referred to in point 12 Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See Annex II Delivery in January 1981 Community port of loading operating a regular service with the recipient country 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the benefici ­ ary responsible for reception ( 4 ) Tender12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 24 November 1980 No L 303 / 10 Official Journal of the European Communities 12 . 11 . 80 Consignment AD AE AF AG AH 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 400 tonnes 492 tonnes 350 tonnes 225 tonnes 170 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging 3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in January 1981 Delivery in February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 November 1980 12 . 11 . 80 Official Journal of the European Communities No L 303/ 11 Consignment AI 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 (general reserve) 2 . Beneficiary 3 . Country of destination J. Saint Lucia 4 . Total quantity of the consign ­ ment 30 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging ( J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D/Gift of the European Economic Community/For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1980 10 . Stage and place of delivery Port of unloading Castries (deposited on the quay or on lighters) 1 1 . Representative of the benefici ­ ary responsible for reception (4) Mr Victor Girard , Secretary to Cabinet , Central Emergency Committee , Prime Minister's Office , Government Headquarters , Castries , Saint Lucia 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303/ 12 Official Journal of the European Communities 12 . 11 . 80 Notes : 1 . This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . 2 . In cases where the goods come from the intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . 3 . Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2) of Regulation (EEC) No 303 /77 . 4 . Only in the case of delivery 'to the port of unloading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . 5 . Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C ' edition of the Official Journal . 6 . In the cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303 /77 . 12 . 11 . 80 Official Journal of the European Communities No L 303 / 13 BILAG II ANHANG II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate ) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 290,5 178 Egypte Egypt 2270 / Skimmed-milk powder, non ­ enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme 41,5 Turquie Turkey 2297 / Skimmed-milk powder, non ­ enriched / Mersin / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 71 Malawi Malawi 2194 / Skimmed-milk powder, non ­ enriched / Nacala / Gift of the European Eco ­ nomic Community / Action of the World Food Programme B 250 Mozambique MoÃ §ambique 2477 / Leite desnatado em po / Maputo / Dom da Comunidade Economica Europeia / AcÃ §Ã o do Programa Alimentar Mundial C 473 330 AlgÃ ©rie AlgÃ ©rie 409 III / Lait Ã ©crÃ ©mÃ © en poudre non en ­ richi / Alger / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme ali ­ mentaire mondial 143 AlgÃ ©rie AlgÃ ©rie 409 III / Lait Ã ©crÃ ©mÃ © en poudre non en ­ richi / Oran / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme ali ­ mentaire mondial D 2 500 Cuba Cuba 760 X / Leche desnatada no enriquecida / La Habana / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Pro ­ grama Mundial de Alimentos E 2 000 Cuba Cuba 760 X / Leche desnatada no enriquecida / Santiago de Cuba / DonaciÃ ³n de la Comuni ­ dad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos F 300 Egypte Egypt 2046 X / Skimmed-milk powder, non ­ enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme No L 303/ 14 Official Journal of the European Communities 12 . 11 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking G 4 000 Egypte Egypt 2046 X / Skimmed-milk powder, non ­ enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme H 260 10 GuinÃ ©e GuinÃ ©e 2089 I / Lait Ã ©crÃ ©mÃ © en poudre non en ­ richi / Conakry / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action du programme alimentaire mondial 250 Mozambique MoÃ §ambique 2477 / Leite desnatado em pÃ ³ / Maputo / Dom da Comunidade EconÃ ²mica Europeia / AcÃ §Ã o do Programa Alimentar Mundial I 1 000 Syrie Syria 2352 / Skimmed-milk powder, non ­ enriched / Lattakia / Gift of the European Eco ­ nomic Community / Action of the World Food Programme K 394 43 Turquie Turkey 2285 / Skimmed-milk powder, non ­ enriched / Mersin / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 201 Syrie Syria 2352 / Skimmed-milk powder, non ­ enriched / Lattakia / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 150 YÃ ©men RDP Yemen PDR 2265 / Skimmed-milk powder, non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme L 400 Tanzanie Tanzania 2247 / Skimmed-milk powder, non ­ enriched / Tanga / Gift of the European Economic Community / Action of the World Food Programme M 600 Tunisie Tunisie 2518 / Lait Ã ©crÃ ©mÃ © en poudre non enri ­ chi / Tunis / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme alimentaire mondial N 509 44 Madgascar Madagascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / Tamatave / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du program ­ me alimentaire mondial 12 . 11 . 80 Official Journal of the European Communities No L 303/ 15 Parti Bezeichnung k der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 17 Madgascar Madagascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / Manakara / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du program ­ me alimentaire mondial 4 Madagascar Madagascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / TulÃ ©ar / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action du programme ali ­ mentaire mondial 10 Madagascar Madgascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / Port Dauphin / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action du pro ­ gramme alimentaire mondial 23 Madagascar Madagascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / Majunga / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du program ­ me alimentaire mondial 8 Madagascar Madagascar 2463 / Lait Ã ©crÃ ©mÃ © en poudre non enrichi / Diego Suarez / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action du pro ­ gramme alimentaire mondial 10 Lesotho Lesotho 544 P4 / Skimmed-milk powder, non ­ enriched / Durban / Gift of the European Economic Community / Action of the World Food Programme 10 Lesotho Lesotho 544 P4 / Skimmed-milk powder, non ­ enriched / East London / Gift of the European Economic Community / Action of the World Food Programme 233 Mozambique Mozambique 2477 / Leite desnatado em pÃ ³ / Maputo / Dom da Comunidade EconÃ ²mica Europeia / AcÃ §Ã o do Programa Alimentar Mundial 150 YÃ ©men RDP Yemen PDR 2265 / Skimmed-milk powder, non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme O 1 000 Inde India 618 / Skimmed-milk powder, non ­ enriched / Madras / Gift of the European Eco ­ nomic Community / Action of the World Food Programme No L 303 / 16 Official Journal of the European Communities 12 . 11 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking P 600 245 Inde India 618 / Skimmed-milk powder, non ­ enriched / Madras / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 355 Inde India 618 / Skimmed-milk powder , non ­ enriched / Calcutta / Gift of the European Economic Community / Action of the World Food Programme Q 1 000 Inde &gt; India 618 / Skimmed-milk powder, non ­ enriched / Calcutta / Gift of the European Economic Community / Action of the World Food Programme R 2 000 Inde India 618 / Skimmed-milk powder, non ­ enriched / Bombay / Gift of the European Eco ­ nomic Community / Action of the World Food Programme S 220 Ouganda Uganda 689 / Skimmed-milk powder / Mom ­ basa / Gift of the European Economic Commu ­ nity / Action of the World Food Programme T 202,5 57 Mauritanie Mauritanie 55 P 4 / Lait Ã ©crÃ ©mÃ © en poudre vita ­ minÃ © / Dakar en transit pour Rosso / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Ac ­ tion du programme alimentaire mondial 28 Niger Niger 2072 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / LomÃ © en transit pour Niamey / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 27,5 Niger Niger 2072 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Apapa en transit pour Zinder / Don de la Com ­ munautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 90 BÃ ©nin BÃ ©nin 2096 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Cotonou / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme alimentaire mondial u 245 20 Mali Mali 2231 P 1 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Dakar en transit pour Kayes / Don de la Com ­ munautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 12 . 11 . 80 Official Journal of the European Communities No L 303 / 17 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot ( en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 75 Mali Mali 2231 P 1 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit pour Mopti / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 45 YÃ ©men AR YÃ ©men AR 723 / Skimmed-milk powder, en ­ riched / Hodeidah / Gift of the European Economic Community / Action of the World Food Programme 75 Mali Mali 2231 P 1 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Dakar en transit pour Bamako / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 30 Mali Mali 2231 P 1 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit pour Mopti et Tombouctou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial V 511 81 Djibouti Djibouti 2551 Q / Lait Ã ©crÃ ©mÃ © en poudre vita ­ minÃ © / Djibouti / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action du programme alimentaire mondial 280 Jordanie Jordanie 2301 / Skimmed-milk powder, en ­ riched / Akaba / Gift of the European Econo ­ mic Community / Action of the World Food Programme 150 Inde Inde 2303 / Skimmed-milk powder, enriched / Bombay / Gift of the European Economic Community / Action of the World Food Pro ­ gramme W 325 45 Malawi Malawi 228 P 3 / Skimmed-milk powder, en ­ riched / Nacala / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 20 SÃ ©nÃ ©gal SÃ ©nÃ ©gal 597 X / Lait Ã ©crÃ ©mÃ © en poudre vita ­ minÃ © / Dakar / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme alimentaire mondial 17 SÃ ©nÃ ©gal SÃ ©nÃ ©gal 2344 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial I No L 303 / 18 Official Journal of the European Communities 12 . 11 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 43 SÃ ©nÃ ©gal SÃ ©nÃ ©gal 2367 Q / Lait Ã ©crÃ ©mÃ © en poudre vita ­ minÃ © / Dakar / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme ali ­ mentaire mondial 200 Soudan Sudan 2503 X / Skimmed-milk powder, en ­ riched / Port Sudan / Gift of the European Economic Community / Action of the World Food Programme X 450 300 NÃ ©pal Nepal 2232 / Skimmed-milk powder, enriched / Calcutta / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 150 Pakistan Pakistan 385 X / Skimmed-milk powder, en ­ riched / Karachi / Gift of the European Eco ­ nomic Community / Action of the World Food Programme Y 2 500 Pakistan Pakistan 2237 / Skimmed-milk powder, en ­ riched / Karachi / Gift of the European Eco ­ nomic Community / Action of the World Food Programme z 390 140 Pakistan Pakistan 2237 / Skimmed-milk powder, en ­ riched / Karachi / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 100 Inde Inde 2303 / Skimmed-milk powder, enriched / Bombay / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 150 Inde Inde 2299 / Skimmed-milk powder, enriched / Bombay / Gift of the European Economic Community / Action of the World Food Pro ­ gramme AA 466 322 Maroc Maroc 2288 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Tanger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial 144 Maroc Maroc 2288 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Casablanca / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme alimentaire mondial 12 . 11 . 80 Official Journal of the European Communities No L 303/ 19 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij (in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AB 500 Maroc Maroc 2288 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Tanger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial AC 1 500 Maroc Maroc 2288 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Casablanca / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du programme alimentaire mondial AD 400 Somalie Somalia 2294 / Skimmed-milk powder, en ­ riched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme AE 492 162 Somalie Somalia 2326 I / Skimmed-milk powder, en ­ riched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme 80 Somalie Somalia 2326 I / Skimmed-milk powder, en ­ riched / Berbera / Gift of the European Econ ­ omic Community / Action of the World Food Programme 250 Somalie Somalia 719 X / Skimmed-milk powder, en ­ riched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme AF 350 Syrie Syria 2269 / Skimmed-milk powder, enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Pro ­ gramme AG 225 15 Lesotho Lesotho 544 P 2 / Skimmed-milk powder, en ­ riched / Durban / Gift of the European Econ ­ omic Community / Action of the World Food Programme 15 Lesotho Lesotho 544 P 2 / Skimmed-milk powder, en ­ riched / East London / Gift of the European Economic Community / Action of the World Food Programme 160 Malawi Malawi 525 PX / Skimmed-milk powder , en ­ riched / Nacala / Gift of the European Econ ­ omic Community / Action of the World Food Programme No L 303 / 20 Official Journal of the European Communities 12 . 11 . 80 Parti Bezeichnung der Partie Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtagerland Bestimmungsland Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 35 Malawi Malawi 245 PX / Skimmed-milk powder, en ­ riched / Nacala / Gift of the European Econ ­ omic Community / Action of World Food Programme AH 170 30 YÃ ©men Yemen PDR 608 / Skimmed-milk powder, en ­ riched / Aden / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 20 YÃ ©men Yemen PDR 2166 / Skimmed-milk powder, en ­ riched / Aden / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 50 IndonÃ ©sie Indonesia 2260 / Skimmed-milk powder, en ­ riched / Palembang / Gift of the European Economic Community / Action of the World Food Programme 70 YÃ ©men Yemen 2453 / Skimmed-milk powder, enriched / Aden / Gift of the European Economic Com ­ munity / Action of the World Food Programme